Morton, J.
The jurisdiction of the superior court, in an action of replevin for goods, depends upon the value of the goods replevied at the time of suing out the writ. If this value does not exceed twenty dollars, the court has no jurisdiction. Gen. Sts. c. 143, §§ 10,11. Davenport v. Burke, 9 Allen, 116. And whenever it appears, either upon a plea in abatement, or at the trial, or otherwise, that in fact the value does not exceed twenty dollars, it is the duty of the court to dismiss the action as not being within its jurisdiction. Davenport v. Burke, ubi supra. King v. Dewey, 11 Cush. 218. Sackett v. Kellogg, 2 Cush. 88.
In the case at bar, there is no allegation in the writ of the value of the goods replevied. On the day after the writ was sued out both parties signed a written agreement, indorsed upon the writ, as follows : “ We hereby agree, as to the value of the within property, that it be taken to be nineteen dollars.” The plaintiff now contends that this agreement fixes the value of the property only for the purpose of determining the amount of the bond. But the agreement itself contains no such restriction. It is absolute in its form, and we think fixes the value of the property for all the purposés of the case.
It being thus made to appear that in fact the value of the property does not exceed twenty dollars, it follows that the superior court has no jurisdiction and that the action must be

Dismissed.